STATE OF DELAWARE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF GREEN ENDEAVORS LTD. GREEN ENDEAVORS, LTD., a corporation organized and existing under and by virtue of the General Corporation Law of Delaware, does hereby certify as follows: FIRST: That the Corporation was originally incorporated on April 25, 2002 under the name Jasper Holdings.com, Inc. pursuant to General Corporation Law. SECOND: That the Corporation’s Certificate of Incorporation is hereby amended and restated to read in its entirety as follows: ARTICLE ONE The name of this corporation is GREEN ENDEAVORS LTD. (the “Corporation”). ARTICLE TWO The name of the Corporation’s registered office in the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington, Delaware, County of New Castle, the name of its registered agent is Corporation Services Company. ARTICLE THREE The nature of the business or purposes to be conducted or promoted by the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. ARTICLE FOUR This Corporation is authorized to issue Common Stock and Preferred Stock. Classes Stock and Authorized Shares. The total number of shares of stock which this corporation is authorized to issue is: Five Hundred Fifteen Million (515,000,000) shares at $0.001 par value. The Corporation’s authorized shares shall be represented by two classes of shares, one common and one preferred. Common Stock. One class shall be Voting Common Stock, such stock as previously authorized in the Corporation’s Certificate of Incorporation. The
